 



EXHIBIT 10.12
October 8, 2007
Peregrine C. Broadbent
40 E. 94th Street, #17C
New York, New York 10128
Dear Peg:
     On behalf of our Board of Directors, I am pleased to offer you the position
of Executive Vice President and Chief Financial Officer of Jefferies Group, Inc.
and Jefferies & Company, Inc. (“Jefferies”). The terms of our offer are
conditioned only on you commencing your employment with us not later than
January 7, 2008 and your successfully passing our normal background
investigation and drug-screening test. This agreement will govern the terms of
our relationship for the period from the commencement of your employment through
December 31, 2008 (the “Term”) and, where specifically provided herein, governs
certain terms of our relationship following the Term.

I.   EMPLOYEE’S REPRESENTATIONS AND WARRANTIES

     You represent and warrant to Jefferies that:
     A. As of the date you sign this agreement, you have resigned as an employee
of Morgan Stanley (“Morgan Stanley”).
     B. You have not breached any contract or other agreement relating to your
employment with Morgan Stanley.
     C. You made your decision to resign from Morgan Stanley prior to receiving
this offer of employment.
     D. You are not the subject of any investigation, whether by any prior
employer, any governmental or regulatory authority or any self-regulatory
organization.
     E. You are not subject to any agreement with or policy of any previous
employer that would prevent or restrict you from engaging in activities
competitive with the activities of your previous employers or from directly or
indirectly soliciting employees to leave the employ of such previous employers,
or from directly or indirectly soliciting any clients or customers of such

1



--------------------------------------------------------------------------------



 



previous employers to transfer its business away from such previous employers
or, if you are subject to such an agreement or policy, you have complied and
will comply with it.
     F. To the best of your current knowledge and belief, your performance of
all the terms of this Agreement and as an employee of Jefferies does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by you in confidence or in trust prior to your
employment hereunder, and that you will not disclose to Jefferies or induce
Jefferies or any of its affiliates to use any confidential or proprietary
information or material belonging to any previous employer or others.
     G. You have not requested, solicited or encouraged, and you will not
request, solicit or encourage, any employees, customers or clients of your
previous employers to join Jefferies or to leave your previous employers in
violation of any common law duties or other obligations to your previous
employers.
     H. You are not subject to any employment agreement with or policy of your
previous employer that would require you to give notice to such previous
employer of your resignation in order for such resignation to become effective,
unless you have given, or will give, such notice, and any period of time
required to elapse before such resignation becomes effective will have elapsed
before you commence your employment with Jefferies.
     I. You have not taken or retained (and will not take or retain) any
documents or files, whether in hard copy or electronic form, which were created,
collected or received by you in connection with your previous employment, except
for documents and files relating solely to your compensation and benefits.

II.   COMPENSATION

  A.   During the Term of this Agreement, you will receive a salary at the rate
of $83,333.32 per month, to be paid in equal installments on approximately the
15th and 30th day of each month.     B.   For calendar year 2007, you will
receive a cash bonus in the amount of $1,300,000. The 2007 bonus will be paid on
the later of (i) December 15, 2007 or (ii) five business days after the
commencement of your employment. Subject to Section IV below, in order for the
bonus described herein to be earned and received by you, you must be employed
and in good standing on the date the bonus payments are to be paid by Jefferies.
    C.   For calendar year 2008:         As an executive officer of Jefferies,
you will also be eligible to receive performance based bonus compensation upon
achievement of objective established by the compensation committee of the Board
of Directors. The Compensation Committee has agreed that your target
compensation for achievement of the targets that the Compensation Committee will
establish in 2008 will be $2,000,000 for 2008,

2



--------------------------------------------------------------------------------



 



      comprised of $1,300,000 in cash and $700,000 in restricted stock units in
2008, with a range of $0 to $2,750,000 possible depending on whether the actual
results are above or below the targets for 2008, with the composition of such
bonus in 2008 between the cash and stock components possible depending on
whether the actual results are above or below the targets for 2008 being 65% in
cash and 35% in restricted stock units. The performance criteria for you in 2008
will be based on the same grid that will be used for the other executive
officers of the company that are subject to the provisions of Section 162(m) of
the Internal Revenue Code. The restricted stock units granted pursuant to this
Section shall be subject to the same vesting as the restricted stock units
described in Section III below (i.e., 20% vesting each anniversary date of the
grant), with the distribution to be made promptly following the final vesting
date, or earlier upon death, termination due to Disability (as defined in the
agreement governing the grant of the restricted stock units) or termination not
for Cause following a Change of Control (as such terms are defined in this
agreement) (subject to the six-month delay rule under Section 409A of the
Internal Revenue Code, to the extent applicable) and terms other than those
relating to distribution being substantially the same as the terms of awards of
restricted stock units granted to other executive officers at the time). The
terms will be substantially in the form of Exhibit B hereto.        
Notwithstanding the foregoing, your bonus for 2008 will be not less than
$2,000,000, with the cash and restricted stock units in the percentages set
forth above.         Subject to Section IV below, in order for any of the
bonuses described above to be earned and received by you, you must be employed
and in good standing on the date the bonus payments are to be paid by Jefferies.
    D.   Other than the bonuses described in Sections II.B and II.C above, any
other bonus during the time you are an employee of Jefferies, whether for
calendar year 2007 or 2008 or any other period during which you are an employee
of Jefferies, will be determined by Jefferies in its sole and absolute
discretion, both in terms of amount and payment. In order for such bonus to be
earned and received by you, you must be employed and in good standing on the
date the bonus payments are to be paid by Jefferies.

III.   RESTRICTED STOCK UNITS

     In addition, to replace unvested stock that you will forfeit and to replace
other long term compensation opportunities that you had at your former employer,
the Compensation Committee of Jefferies has agreed that you will be granted
$6,350,000 in restricted stock units (“RSUs”) when you commence your employment
at Jefferies. The number of RSUs granted will be based on the closing price of
Jefferies stock on the New York Stock Exchange on your first date of employment.
The RSUs granted to you pursuant to this paragraph shall be granted on the same
terms on which restricted stock units are generally granted to other executive
officers of Jefferies in 2007.

3



--------------------------------------------------------------------------------



 



     Provided that you remain in the employ of Jefferies on the grant date and
each of the vesting dates, the RSUs will vest as to 20% of the RSUs on each
anniversary of the date of grant. However, the shares of common stock will not
be distributed to you until approximately sixty (60) days following the last
vesting date or such other later date as you may specify within the first thirty
(30) days of your grant or such other period as may be permitted by applicable
provisions of the Internal Revenue Code. The grant of the RSUs is subject to the
execution of an agreement governing the grant, in such form as is requested by
Jefferies

IV.   TERMINATION

     During the period you are employed by Jefferies (whether during or after
the Term), you agree that you shall give Jefferies six months’ notice of your
intent to terminate your employment (the “Notice Period”). During the Notice
Period, you will continue to be entitled to receive your salary (but not any
bonus) at the regular payroll dates except in cases in which the six-month delay
applies under Section 409A of the Internal Revenue Code (“409A”) as provided
below in this Section IV, your fiduciary duties and your obligations to
Jefferies as an employee of Jefferies will continue, and you will cooperate in
the transition of your responsibilities. Jefferies shall have the right, in its
sole discretion, to direct that you no longer come in to the office during the
Notice Period or to shorten the Notice Period. In determining whether to
exercise this right, Jefferies will act solely in its own best interests, and
under no circumstances will it take into consideration any request by you that
Jefferies direct you to cease coming into the office or shorten the Notice
Period.
     This agreement may also be terminated by Jefferies for Cause without
further obligation hereunder. “Cause” shall mean your:

  A.   Material neglect, failure or refusal to timely perform the duties of your
employment (other than by reason of a physical or mental illness or impairment),
or your gross negligence in the performance of your duties; provided, however,
that you shall be given written notice of any such neglect, failure or refusal
to perform you duties and no Cause shall exist if you have corrected such
neglect, failure or refusal to perform your duties within thirty (30) days of
such notice;     B.   Material breach of any agreements, covenants or
representations made in any employment agreement or other agreement with
Jefferies or any subsidiary or affiliate of Jefferies or material violation of
Jefferies internal policies or procedures as are in effect as of the date such
action is taken or violation of Group’s Code of Ethics, as amended from time to
time;     C.   Conviction of, or plea of guilty or nolo contendere to, a crime
involving moral turpitude, dishonesty, fraud or unethical business conduct, or
any felony of any nature whatsoever; or     D.   Failure to obtain or maintain
any registration, license or other authorization or approval that you are
required to maintain or that Jefferies or any affiliate of Jefferies

4



--------------------------------------------------------------------------------



 



      reasonably believes is required in order for you to perform your duties;
provided, however, that Jefferies shall give you at least ninety (90) days
written notice of any such registration, license or other authorization or
approval that you are required to obtain.

     You agree that if Jefferies terminates your employment for Cause or you
voluntarily leave Jefferies’ employ prior to the date any payment which is due
hereunder is made, Jefferies shall have no obligation whatsoever to make any
further payments to you hereunder.
     You acknowledge and agree that Jefferies’ liability under this Agreement
for any alleged termination of your employment without Cause or for any alleged
wrongful termination of your employment if you terminate your employment for
Good Reason shall be limited to the following: (i) if such termination is
without Cause by Jefferies or by you for Good Reason, (a) Jefferies will pay you
the salary described in Section II.A through the end of the Term to the extent
such salary has not been paid to you, the 2007 bonus for 2007 described in
Section II.B and the $2,000,000 bonus described in Section II.C , to the extent,
and only to the extent, that such bonuses have not been paid to you, and (b) the
RSUs described in Section III which have not yet vested as of the time of such
termination without Cause shall be vested and (ii) if such termination is
without Cause by Jefferies or by you for Good Reason after the expiration of the
Term, the RSUs described in Section III which have not yet vested as of the time
of such termination without Cause shall be vested. The payments described in
this paragraph and the vesting of the RSUs described in Section III are
contingent upon your execution within 21 days (or such longer period as may be
required by law) of a settlement agreement and release substantially in the form
attached as Exhibit C hereto (provided that any period of revocation required by
law has expired without you exercising your right to revoke your agreement to
the settlement agreement and release). Such amounts shall be paid ten days after
your release has become irrevocable, and such shares in settlement of such RSUs
shall be distributed within 30 days after your release has become irrevocable
except to the extent that the six-month delay applies under 409A as provided
below in this Section IV. The settlement agreement and release will be
substantially in the form attached hereto as Exhibit C.
     For purposes of this Agreement, “Good Reason” means (i) a material
diminution in your authority, duties or responsibilities, (ii) without your
consent, you no longer report directly to Jefferies’ Chief Executive Officer,
Chairman, Executive Committee or President or (iii) without your consent,
relocation outside the greater New York metropolitan area, it being understood
that in the normal course of your activities, you may be require to travel and
to spend periods of time away from your office in New York City, provided,
however, that (a) you must give notice of the existence of the Good Reason
condition within 90 days of its initial existence, by providing written notice
to the General Counsel of Jefferies, (b) Jefferies shall have 60 days during
which it may remedy or “cure” the circumstances giving rise to Good Reason and
no Good Reason shall exist if Jefferies has remedied or cured the Good Reason
during such time period, You must terminate your employment for Good Reason
within one year of the initial existence of the Good Reason.
     Each amount or benefit payable under this Section IV shall be deemed a
separate payment for purposes of 409A, and such amounts or benefits shall be
paid at the times specified above in this

5



--------------------------------------------------------------------------------



 



Section IV to the maximum extent permissible under 409A without resulting in tax
penalties to you. For this purpose, however, if all three of the following
conditions are met, those portions of such amounts and benefits constituting a
“deferral of compensation” as specified below will be paid on the first business
day of the seventh calendar month after your “separation from service” as
defined in Treasury Regulation § 1.409A-1(h) (this is referred to as the
“six-month delay” below):

  (i)   At the time of your separation from service you were a “specified
employee” as defined under 409A (including Treasury Regulation § 1.409A-1(i))  
  (ii)   At the time of your separation from service, the stock of the Company
was publicly traded on an established securities market or otherwise     (iii)  
A portion of the payments or benefits constitutes a “deferral of compensation”
subject to 409A. For this purpose:

  •   Any portion of the payments or benefits deemed payable solely due to
involuntary separation from service that qualifies as a “short-term deferral”
under Treasury Regulation § 1.409A-1(b)(4) will not be deemed a “deferral of
compensation” and will be paid without the six-month delay     •   Any portion
of the payments or benefits deemed payable solely due to involuntary separation
from service up to the limit specified in Treasury Regulation §
1.409A-1(b)(9)(iii) will not be deemed a “deferral of compensation” and will be
paid without the six-month delay     •   Any portion of the payments or
benefits, whether or not separation from service is involuntary, up to the limit
specified in Treasury Regulation § 1.409A-1(b)(9)(v)(D) (if this limited
exclusion is not applied to payments apart from this Agreement) will not be
deemed a “deferral of compensation” and will be paid without the six-month delay
    •   Any portion of the payments or benefits that may be excluded from being
deemed a “deferral of compensation” under any other applicable Treasury
Regulation or Internal Revenue Service guidance will be paid without the
six-month delay.

     If the six-month delay is applicable to any payment, the payment shall be
accelerated upon your death during the six-month delay period but not for any
other reason (except that acceleration is permitted under Treasury Regulation §
1.409A-3(j)(4)(ii), (iii) and (iv)). For purposes of this Agreement, any payment
that is not excluded from being deemed a “deferral of compensation” under 409A
and is payable upon a “termination of employment” shall be payable only upon a
“separation from service” as defined in Treasury Regulation § 1.409A-1(h) or, if
the above rules apply, the specified date at least six months after such
separation from service. Any other payments or benefits under this Agreement
shall be paid at the times specified herein.
     You understand and agree that the Company does not make any representations
and is not providing any advice regarding the taxation of the payments
hereunder, including but not limited to taxes, interest and penalties under 409A
and similar liabilities under state tax laws. No indemnification or gross-up is
payable under this Agreement with respect to any such tax, interest, penalty or
similar liability, and no interest is payable on any payment or benefit which is
subject to a six-month delay hereunder.

6



--------------------------------------------------------------------------------



 



     The terms of this Agreement relating to a deferral of compensation or
compensation excluded from being a deferral under 409A, including any authority
of the Company and your rights with respect thereto, shall be limited to those
terms permitted under 409A, and any terms not permitted under 409A shall be
modified and limited to the extent necessary to conform with 409A but only to
the extent that such modification or limitation is permitted under 409A and the
regulations and guidance issued thereunder.

V.   ADDITIONAL OBLIGATIONS

     A. Confidential Information. During and after your employment by Jefferies,
you will not, directly or indirectly in one or a series of transactions,
disclose to any person, or use or otherwise exploit for your own benefit or for
the benefit of anyone other than Jefferies, any Confidential Information of
Jefferies (as such term is defined in Exhibit A hereto), whether or not reduced
to writing or physical embodiment and whether prepared by you or not. The terms
of this Section V.A shall survive the termination of your employment with
Jefferies, regardless of who terminates your employment, or the reasons
therefor.
     B. Non-Competition. While you are an employee of Jefferies, you shall not
engage in Competitive Activity (as such term is defined in Exhibit A hereto).
     C. Non-Solicitation. (i) While you are an employee of Jefferies and for a
period of one year following any termination of your employment, you shall not,
directly or indirectly, solicit any employees, contractors, or other persons who
have rendered services to Jefferies and (ii) while you are an employee of
Jefferies and for a period of three months following any termination of your
employment, you shall not, directly or indirectly, solicit any customers or
clients of Jefferies, all as more fully set forth in Exhibit A hereto.
     D. If you breach your obligations in any material respect under this
Section V, Jefferies, in addition to pursuing all available remedies, at law or
otherwise, and without limiting its right to pursue the same, shall cease all
payments to you under this Agreement.

VI.   MISCELLANEOUS

     You will be entitled to a benefits package commensurate with that received
by all other similarly situated executive officers of Jefferies during your
employment, including four weeks of vacation. The amounts referred to above are
gross amounts and will be subject to all statutory and any voluntary deductions.
     Jefferies will cooperate with you if any information or documentation is
required by any local, state or federal agency to maintain your immigration
status or to support your application for U.S. citizenship.

7



--------------------------------------------------------------------------------



 



     This agreement, together with Exhibits A, B and C hereto (it being
understood that Exhibits B and C are subject to modification), constitutes the
entire agreement of you and Jefferies with respect to the subject matters
referred to herein, and supersedes all prior or contemporaneous negotiations,
promises, covenants, agreements and representations of every kind or nature with
respect thereto, all of which have become merged and finally integrated into
this agreement.
     This agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to its principles or rules
of conflicts of laws, to the extent that such principles or rules would require
or permit the application of the law of another jurisdiction. You hereby consent
that any arbitration proceeding brought by you with respect to matters related
to your employment or this agreement shall be brought before FINRA in the
Borough of Manhattan in the State of New York, or if you are permitted to bring
such action in a state or federal court, then you hereby consent to the personal
jurisdiction of the state and federal courts sitting in the City and State of
New York with respect to matters related to your employment or this agreement,
and agree that any action with respect thereto shall be brought in such courts.
     If the above terms are acceptable to you, I request that you signify your
acceptance of the terms of this letter by signing and dating the copy enclosed
and returning it to me.

            Sincerely,
      /s/ Brian P. Friedman       Brian P. Friedman      Chairman, Executive
Committee     

            AGREED TO AND ACCEPTED BY:
        /s/ Peregrine C. Broadbent     Dated: 8 October, 2007    Peregrine C.
Broadbent               

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A

1.   CONFIDENTIAL INFORMATION

     “Confidential Information” means research, processes, procedures, marketing
techniques, marketing and business development plans, client data and financial
information. Confidential Information may be disclosed in good faith by you in
connection with the performance of your duties under this Agreement. You shall
have no obligation hereunder to keep any Confidential Information confidential
if and to the extent disclosure of any thereof is specifically required by law;
provided, however, that in the event disclosure is required by law, you shall
provide Jefferies with prompt notice of such requirement, prior to making the
disclosure, so that Jefferies may seek an appropriate protective order. The term
“Confidential Information” shall not be deemed to include information publicly
known in the trade at the time you first learn of the information or which later
becomes commonly known in the trade (other than as a result of a disclosure by
you); nor shall the term include general knowledge or general trade information
which you independently learn nor information already in your possession prior
to your employment by Jefferies.

2.   COMPETITIVE ACTIVITY

     “Competitive Activity” means that you, whether acting alone or in
conjunction with others, directly or indirectly

  A.   Are rendering services for any organization or engaging (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) directly or indirectly, in any business which is or becomes
competitive with the business of Jefferies, its subsidiaries or affiliates; or  
  B.   Are inducing any customer or client of Jefferies, its subsidiaries or
affiliates with whom you have had contacts or relationships, directly or
indirectly, during and within the scope of your employment with Jefferies or any
of its subsidiaries or affiliates, to curtail, limit, or cancel their business
with Jefferies, its subsidiaries or affiliates.

     Notwithstanding the foregoing, following the termination of your employment
with Jefferies, you shall be free to purchase stock or other securities of an
organization or business so long as it is listed upon a recognized securities
exchange or traded over-the-counter and such investment does not represent a
greater than five percent equity interest in the organization or business.

3.   NON-SOLICITATION

  A.   While you are an employee of Jefferies and for a period of one year
following any termination of your employment, you shall not, directly or
indirectly:

  i.   Solicit, induce, or attempt to influence, any employee of Jefferies, its
subsidiaries or affiliates to terminate their employment with Jefferies, its
subsidiaries or affiliates; or     ii.   Solicit, hire or retain as an employee
or independent contractor, or assist any third party in the solicitation,
hiring, or retention as an employee or independent contractor, any person who
during the previous 12 months was an employee of

9



--------------------------------------------------------------------------------



 



      Jefferies, or any of its subsidiaries or affiliates.

  B.   While you are an employee of Jefferies and for a period of three months
following any termination of your employment, you shall not, directly or
indirectly, solicit any customer or client of Jefferies, its subsidiaries or
affiliates with whom you have had contacts or relationships, directly or
indirectly, during and within the scope of your employment with Jefferies or any
of its subsidiaries or affiliates, for the purpose or with the intent of
encouraging or inducing such customer or client to curtail, limit, or cancel
their business with Jefferies, its subsidiaries or affiliates.

4.   ACKNOWLEDGMENTS AND REPRESENTATIONS

     You acknowledge and agree that the time periods referred to in the
paragraphs above are reasonable and valid in duration and scope and in all other
respects. You also represent that your financial resources, experience and
capabilities are such that the enforcement of the foregoing covenants will not
prevent you from earning a livelihood, and acknowledge that it would cause
Jefferies serious and irreparable injury and cost if you were to use your
ability and knowledge in competition with Jefferies or to otherwise breach the
obligations contained in this Agreement. If the scope of any of the restrictions
set forth above are deemed by any arbitration panel, court or other tribunal to
be too broad to permit enforcement of such restriction to its full extent, then
such restriction shall be enforced to the maximum extent permitted by law, and
you hereby consent and agree that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

5.   WORKS FOR HIRE

     You acknowledge and agree that all copyrightable material and other
intellectual property developed or prepared for Jefferies by you during your
employment by Jefferies, including without limitation (a) all computer software
and all elements thereof and (b) all inventions, improvements, discoveries,
designs, documents, and other data (whether or not patentable or copyrightable)
made, developed, or first reduced to practice by you for Jefferies, whether
solely or jointly with others, during the period of your employment by
Jefferies, are deemed to be developed and prepared for the sole and exclusive
benefit of Jefferies, and all copyrightable material shall constitute works for
hire. Jefferies shall have all right, title, and interest in such material and
shall be the author thereof for all purposes under the copyright laws. In the
event that any copyrightable material is deemed not to be works for hire, you
hereby assign such works to Jefferies and agree, without further compensation or
consideration, to immediately take such actions to effect such assignment as may
be requested by Jefferies.

10



--------------------------------------------------------------------------------



 



EXHIBIT B
JEFFERIES GROUP, INC.
2003 Incentive Compensation Plan
Restricted Stock Units Agreement
This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
                     (the “Grant Date”) by Jefferies Group, Inc., a Delaware
corporation (the “Company”), to                      (“Employee”) of Restricted
Stock Units (the “Units”), including rights to Dividend Equivalents as specified
herein, as follows:

         
 
  Number granted:                        Units
 
       
 
  How Units Vest:   ___% of the Units, if not previously forfeited, will vest on
each of                     , provided that Employee continues to be employed by
the Company or a subsidiary on each vesting date (each, a “Stated Vesting
Date”). In addition, if not previously forfeited, the Units will become vested
earlier upon the occurrence of certain events relating to Termination of
Employment to the extent provided in Section 4 of the Terms and Conditions of
Restricted Stock Units attached hereto (the “Terms and Conditions”). The terms
“vest” and “vesting” mean that the Units have become non-forfeitable, except for
forfeitures specified under Section 7.4 of the Plan. If Employee has a
Termination of Employment prior to the Stated Vesting Date and the Units are not
otherwise deemed vested by that date, the Units will be immediately forfeited
except as otherwise provided in Section 4 of the Terms and Conditions.
 
       
 
  Settlement:   Settlement of vested Units will occur on                     ,
or as promptly as possible upon the death or Termination of Employment due to
the Disability of Employee or Termination of Employment by the Company not for
Cause following a Change in Control, except settlement shall be deferred in
certain cases in accordance with Section 8(a) of the Terms and Conditions (the
“Settlement Date”). Units granted hereunder will be settled by delivery of one
Share for each Unit being settled (together with any cash or Shares resulting
from Dividend Equivalents). Any settlement required to be made “promptly” under
this Agreement shall in all cases be made not later than 60 days after the event
that triggers such settlement.

     The Units are subject to the terms and conditions of the 2003 Incentive
Compensation Plan (the “Plan”), and this Agreement, including the Terms and
Conditions attached hereto. The number of Units, the kind of shares deliverable
in settlement of Units, and other terms relating to the Units are subject to
adjustment in accordance with Section 5 of the Terms and Conditions and
Section 5.3 of the Plan.
     Employee acknowledges and agrees that (i) Units are nontransferable, except
as provided in Section 3 of the Terms and Conditions and Section 9.2 of the
Plan, (ii) Units, and certain amounts of gain realized upon settlement of Units,
are subject to forfeiture, whether during employment or following a Termination
of Employment, in the event Employee fails to meet applicable requirements
relating to non-solicitation, confidentiality, and related matters with respect
to the Company and its subsidiaries and affiliates (together, “Group,” and each
entity included in Group being a “Group Entity”), as set forth in Section 7.4 of
the Plan

11



--------------------------------------------------------------------------------



 



and (iii) sales of shares delivered in settlement of Units will be subject to
the Company’s policies regulating trading by employees if the recipient is then
an employee of the Company.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, JEFFERIES GROUP, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

            Employee    JEFFERIES GROUP, INC.
        By:       [Employee Name]                   

13



--------------------------------------------------------------------------------



 



         

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     The following Terms and Conditions apply to the Units granted to Employee
by JEFFERIES GROUP, INC. (the “Company”), and Units (if any) resulting from
Dividend Equivalents, as specified in the Restricted Stock Units Agreement to
which these Terms and Conditions are attached (and of which these Terms and
Conditions form a part). Certain terms of the Units, including the number of
Units granted, vesting date(s) and Settlement Date, are set forth on the
preceding pages, referred to as the Cover Page in these Terms and Conditions.
The Cover Page and these Terms and Conditions are collectively referred to as
the “Agreement.”
     1. General. The Units are granted to Employee under the Company’s 2003
Incentive Compensation Plan (the “Plan”). A copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be viewed and printed out from the
Company’s secure Intranet website, www.corp.jefferies.com (go to People
Services, then to Plan Documents). All of the applicable terms, conditions and
other provisions of the Plan are incorporated by reference herein. Capitalized
terms used in this Agreement but not defined herein shall have the same meanings
as in the Plan. If there is any conflict between the provisions of this document
and mandatory provisions of the Plan, the provisions of the Plan govern,
otherwise, the terms of this document shall prevail. By accepting the grant of
the Units, Employee agrees to be bound by all of the terms and provisions of the
Plan (as presently in effect or later amended), the rules and regulations under
the Plan adopted from time to time, and the decisions and determinations of the
Company’s Compensation Committee (the “Committee”) made from time to time,
provided that no such Plan amendment, rule or regulation or Committee decision
or determination shall materially and adversely affect the rights of the
Employee with respect to the Units.
     2. Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units and any crediting of
additional Units to Employee pursuant to payments equivalent to dividends paid
on Common Stock under Section 5 hereof (“Dividend Equivalents”).
     3. Nontransferability. Until Units are settled in accordance with the terms
of this Agreement, Employee may not sell, transfer, assign, pledge, margin or
otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
     4. Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Units in the event of Employee’s Termination of Employment
and/or occurrence of a post-termination Forfeiture Event (as defined below),
unless otherwise determined by the Committee (subject to Section 9(a) hereof):
     (a) Death or Disability. In the event of Employee’s death or Termination of
Employment due to Disability (as defined below), all Units then outstanding, if
not previously vested, will immediately vest, and all Units (if not previously
settled) will be settled in accordance with the settlement terms set out on the
Cover Page, giving effect to any valid deferral election of Employee then in
effect. The foregoing notwithstanding, any distribution resulting from a
Disability will be subject to the six-month delay rule in Section 8(a)(i), if
applicable. With respect to any RSUs which do not constitute a deferral of
compensation for purposes of Section 409A of the Internal Revenue Code (the
“Code”), only a termination elected by the Company will be deemed a Termination
of Employment due to Disability.

14



--------------------------------------------------------------------------------



 



     (b) Retirement or Involuntary Termination by the Company not for Cause (and
not subject to Section 4(c)). In the event of Employee’s Retirement or
Termination of Employment by the Company not for Cause (other than a Termination
not for Cause following a Change in Control), Units not previously vested shall
not then be forfeited provided that Employee executes a settlement agreement and
release in such form as may be requested by the Company (and provided further
that any period of revocation required by law has expired without Employee
exercising his right to revoke his agreement to the settlement agreement and
release), but thereafter all unvested Units shall be forfeited if there occurs a
Forfeiture Event prior to the Settlement Date which would have applied in the
absence of such Retirement or Termination of Employment. Upon such a Retirement
or Termination of Employment, the then-outstanding Units that are vested at the
date of Termination (if not already settled) and that become vested thereafter
will be settled in accordance with the settlement terms set out on the Cover
Page, giving effect to any valid deferral election of Employee then in effect. A
“Forfeiture Event” shall be deemed to occur if, following Employee’s Retirement
or Termination by the Company not for Cause, Employee renders services for any
organization or engages (either as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, or director) directly or indirectly, in
any business which is or becomes competitive with the Company, its subsidiaries
or affiliates, or otherwise engaged in conduct violating Section 7.4(a), 7.4(b)
or 7.4(c) of the Plan. However, following Employee’s Retirement or Termination
by the Company not for Cause, Employee shall be free to purchase stock or other
securities of an organization or business so long as it is listed upon a
recognized securities exchange or traded over-the-counter and such investment
does not represent a greater than five percent equity interest in the
organization or business.
     (c) Termination Following a Change in Control. If, following a Change in
Control, Employee’s employment is terminated not for Cause by the Company or its
successor, all of the then-outstanding Units not vested at the date of
Termination will immediately vest and will be settled promptly thereafter,
subject to the six-month delay rule in Section 8(a)(i), if applicable. If a
Change in Control occurs followed by Termination of Employment by the Company
not for Cause and a determination is made by the Company pursuant to
Sections 280G and 4999 of the Code that a “golden parachute” excise tax will be
payable in connection with compensation to Employee hereunder, Employee’s right
to accelerated vesting of the Units upon the Change in Control, to the extent
such right results in “parachute payments” (as such term is defined in Code
Section 280G), shall be limited to the extent just necessary to avoid the excise
tax. This limitation shall be applied in a manner that maximizes the number of
Units as to which accelerated vesting can apply (or, stated conversely, any
limitation on acceleration of vesting shall apply first to those Units with the
lengthiest remaining vesting period, which Units would result in the highest
“parachute payments”).
     (d) Termination by Employee for any Reason or by the Company for Cause. In
the event of a Termination of Employment by the Employee for any reason (other
than due to Retirement, death or Disability) or by the Company for Cause, the
portion of the then-outstanding Units not vested at the date of Termination will
be forfeited, and the portion of the then-outstanding Units that is vested at
the date of Termination (if not already settled) will be settled on the
Settlement Date specified on the Cover Page unless forfeited pursuant to the
provisions of Section 7.4 of the Plan, except that any valid deferral election
of Employee shall be given effect.
     (e) Certain Definitions. The following definitions apply for purposes of
this Agreement, whether or not Employee has an employment agreement or other
agreement with the Company, or any of its subsidiaries or affiliates (the
Company and any subsidiary or affiliate each being a “Group

15



--------------------------------------------------------------------------------



 



Entity”) containing the same or similar defined terms:
     (i) “Cause” means Employee’s:
Neglect, failure or refusal to timely perform the duties of Employee’s
employment (other than by reason of a physical or mental illness or impairment),
or Employee’s gross negligence in the performance of his or her duties;
Material breach of any agreements, covenants and representations made in any
employment agreement or other agreement with the Company or any of its
subsidiaries or affiliates or violation of internal policies or procedures as
are in effect as of the date such action is taken, including but not limited to
the Company’s Code of Ethics, as amended from time to time;
Violation of any law, rule, regulation or by-law of any governmental authority
(state, federal or foreign), any securities exchange or association or other
regulatory or self-regulatory body or agency applicable to Employee, the
Company, its subsidiaries or affiliates or any material general policy or
directive of the Company, its subsidiaries or affiliates;
Conviction of, or plea of guilty or nolo contendere to, a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct, or any felony of any
nature whatsoever;
Failure to obtain or maintain any registration, license or other authorization
or approval that Employee is required to maintain or that the Company, its
subsidiaries or affiliates reasonably believes is required in order for Employee
to perform his or her duties, provided, however, that Employee shall be given
written notice of any such registration, license or other authorization or
approval that he or she is required to obtain and a reasonable period of time to
obtain such registration, license, or other authorization or approval; or
Willful failure to execute a directive of the board of directors of the Company
or any of its subsidiaries or affiliates, the Executive Committee of any of the
Company’s subsidiaries or affiliates, or Employee’s supervisor (unless such
directive would result in the commission of an act which is illegal or
unethical) or commission of an act against the directive of such Board, such
Executive Committee or Employee’s supervisor.
     (ii) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied after the Grant Date:
Any person (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as such term is modified in Section 13(d)), other than (i) an employee
plan established by the Company or any of its subsidiaries or (ii) any group of
Company employees holding shares subject to agreements relating to the

16



--------------------------------------------------------------------------------



 



voting of such shares, becomes a beneficial owner, directly or indirectly, of
more than 51% of the voting stock of the Company;
The consummation of a merger or consolidation of the Company with any other
corporation or any other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company, if the holders of the
Company’s voting securities immediately prior to such transaction hold in the
aggregate less than a majority of the then outstanding voting securities of the
Company (or any successor company or entity) entitled to vote generally in the
election of the directors of the Company (or such other company or entity) after
such transaction;
The sale or disposition by the Company of all or substantially all of its assets
in which one person or more than one person acting as a group acquires assets
from the Company that have a total gross fair market value equal to more than
50% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition; or
A change in the composition of the Board of Directors of the Company such that
individuals who, as of the date of this agreement, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a member of the Board of
Directors of the Company subsequent to the date of this agreement whose
election, or nomination for election by the shareholders of the Company, was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board shall be considered as if that individual were a member of the
Incumbent Board.
     (iii) “Disability” means that Employee has commenced receipt of long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment.
     (iv) “Retirement” means retirement after attaining the age at which an
Employee’s age plus his years of service equals age 62, provided, however, that
(a) Employee has provided a minimum of 7.5 years of service to the Company, its
subsidiaries or affiliates and (b) such retirement is more than 12 months from
the Grant Date. For this purpose, years of service shall be credited for each
twelve month period beginning on the date of Employee’s commencement of
employment with the Company and on each anniversary thereof during which the
Employee was in active employment with the Company. For the avoidance of doubt,
Employee’s retirement within 12 months of the Grant Date shall not qualify as a
Retirement hereunder.
     (v) “Termination” or “Termination of Employment” means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity.
     5. Dividend Equivalents and Adjustments.

17



--------------------------------------------------------------------------------



 



     (a) Dividend Equivalents. Subject to Section 5(d), Dividend Equivalents
will be credited on Units (other than Units that, at the relevant record date,
previously have been settled or forfeited) and deemed reinvested in additional
Units, to the extent and in the manner as follows:
     (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by cash amount of the dividend or distribution paid on
each outstanding share of Common Stock at such payment date, divided by the Fair
Market Value of a share of Common Stock at the date of such crediting; provided,
however, that in the case of an extraordinary cash dividend or distribution the
Company may provide for such crediting at the dividend or distribution payment
date instead of the last day of the calendar quarter.
     (ii) Non-Common Stock Dividends. If the Company declares and pays a
dividend or distribution on Common Stock in the form of property other than
shares of Common Stock, then a number of additional Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Units credited to the Account as of the record date for
such dividend or distribution multiplied by the Fair Market Value of such
property actually paid as a dividend or distribution on each outstanding share
of Common Stock at such payment date, divided by the Fair Market Value of a
share of Common Stock at such payment date.
     (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then a number of
additional Units shall be credited to Employee’s Account as of the payment date
for such dividend or distribution or forward split equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Common Stock actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.
     (b) Adjustments. The number of Units credited to Employee’s Account shall
be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof, and any performance
conditions relating to the Units may be likewise adjusted in the discretion of
the Committee.
     (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash shall
be subject to the same risk of forfeiture (including Section 7.4 of the Plan) as
applies to the granted Unit and, if not forfeited, will be settled at the same
time as the granted Unit. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which
result from an ordinary dividend or distribution on Shares in the form of cash
shall not be subject to forfeiture and will be settled at the same time as the
granted Unit (or if the

18



--------------------------------------------------------------------------------



 



granted Unit is forfeited, then at the time the granted Unit would have been
settled if it were not forfeited). Units which directly or indirectly result
from Dividend Equivalents on or adjustments to a Unit granted hereunder and
which result from an extraordinary dividend or distribution on Shares in the
form of cash shall, unless otherwise determined by the Company at the time of
such extraordinary dividend or distribution, be subject to the same risk of
forfeiture (including additional forfeiture terms of Section 7.4 of the Plan) as
applies to the granted Unit and, if not forfeited, will be settled at the same
time as the granted Unit.
     (d) Changes to Manner of Crediting Dividend Equivalents. The provisions of
Section 5(a) notwithstanding, the Company may vary the manner and timing of
crediting dividend equivalents for administrative convenience, including, for
example, by crediting cash dividend equivalents rather than additional Units.
     6. Additional Forfeiture Provisions. Employee agrees that, by signing this
Agreement and accepting the grant of the Units, the forfeiture conditions set
forth in Section 7.4 of the Plan shall apply to all Units hereunder and to gains
realized upon the settlement of the Units.
     7. Employee Representations and Warranties and Release. As a condition to
any non-forfeiture of the Units at or after Termination of Employment and to any
settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7.4(d) of the Plan and Section 7 above have been met,
and (ii) to execute a release of claims against the Company arising before the
date of such release, in such form as may be specified by the Company.
     8. Other Terms Relating to Units.
     (a) Deferral of Settlement; Compliance with Code Section 409A. Settlement
of any Unit, which otherwise would occur at the Settlement Date, will be
deferred in certain cases if and to the extent Employee is permitted to
participate in the Stock Option Gain and Stock Award Deferral Program or
otherwise permitted to defer the Units and Employee makes a valid deferral
election relating to the Units. Deferrals, whether elective or mandatory under
the terms of this Agreement, shall comply with requirements under Code
Section 409A. Deferrals will be subject to such other restrictions and terms as
may be specified by the Company prior to deferral. It is understood that Code
Section 409A and regulations thereunder may require any elective deferral to
comply with Section 409A(a)(4)(C). Other provisions of this Agreement
notwithstanding, under U.S. federal income tax laws and Treasury Regulations
(including proposed regulations) as presently in effect or hereafter
implemented, with respect to Units other than those which are excluded from
being deemed deferrals of compensation under 409A (note: in some cases the final
tranche may qualify for such an exclusion) (i) a distribution in settlement of
Units to Employee triggered by a Termination of Employment will occur only if
the Termination constitutes a “separation from service” within the meaning of
Code Section 409A(a)(2)(A)(i) and, if at the time of such separation from
service Employee is a “specified employee” under Code Section 409A(a)(2)(B)(i)
and a delay in distribution is required in order that Employee will not be
subject to a tax penalty under Code Section 409A, such distribution in
settlement of Units will occur at the date six months after Termination of
Employment; and (ii) any rights of Employee or retained authority of the Company
with respect to Units hereunder shall be automatically modified and limited to
the extent necessary so that Employee will not be deemed to be in constructive
receipt of income relating to the Units prior to the distribution and so that
Employee shall not be subject to any penalty under Code Section 409A. Other
provisions of this

19



--------------------------------------------------------------------------------



 



Agreement notwithstanding, if a separation from service occurs within less than
six months before the fixed date specified as the Settlement Date and the
six-month delay rule would apply to a settlement triggered by such separation
from service, the settlement will not be made based on the separation from
service, but instead the settlement shall be made based on the fixed date
specified as the Settlement Date.
     (b) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Unless settlement is
effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.
     (c) Tax Withholding. Employee shall make arrangements satisfactory to the
Company, or, in the absence of such arrangements, a Group Entity may deduct from
any payment to be made to Employee any amount necessary, to satisfy requirements
of federal, state, local, or foreign tax law to withhold taxes or other amounts
with respect to the lapse of the risk of forfeiture (including FICA due upon
such lapse) or the settlement of the Units. Unless Employee has made separate
arrangements satisfactory to the Company, the Company may elect to withhold
shares deliverable in settlement of the Units having a fair market value (as
determined by the Committee) equal to the amount of such tax liability required
to be withheld in connection with the settlement of the Units, but the Company
shall not be obligated to withhold such Shares. The Company may specify a
reasonable deadline (for example, 90 days before the Settlement Date) by which
separate arrangements must be made for payment of withholding taxes other than
through withholding of shares.
     (d) Statements. An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any). Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.
     9. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators, and successors of the parties. This
Agreement and the Plan, and any deferral election separately filed with the
Company relating to this Award, constitute the entire agreement between the
parties with respect to the Units, and supersede any prior agreements or
documents with respect thereto. No amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or materially impair the rights of
Employee with respect to the Units shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and, if Employee’s rights are being materially impaired, by Employee.

20



--------------------------------------------------------------------------------



 



     (b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.
     (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee. With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.
     (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
     (e) Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the New York Stock Exchange, FINRA, or any other
stock exchange, or any other obligation of the Company or Employee relating to
the Units or this Agreement.
     (f) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at 520 Madison Avenue, 12th Floor, New York, NY
10022, attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

21



--------------------------------------------------------------------------------



 



EXHIBIT C
[Date]
[Name]
[Address]
Dear [Name]:
This letter agreement and release (the “Agreement”) confirms our understanding
and agreement with regard to the termination of your employment with Jefferies &
Company, Inc. (the “Company”):
     1. Your employment with the Company was terminated effective [Termination
Date].
     2. Your total and final payment and benefits from the Company shall be as
follows:
          (a) Regardless of whether you sign this Agreement:

  (i)   You have received your regular salary on a normal pay period cycle
through and until [Termination Date].     (ii)   Your comprehensive life,
accidental death and dismemberment and long and short term disability insurance
benefits and all other benefits ceased as of [Termination Date]. You may have
conversion privileges under some of these benefits programs. Please contact
People Services for details.     (iii)   Except as provided in Section 2(b)(ii),
your coverage under the Company’s group medical and dental insurance programs
will cease as of [Date]. You may be eligible for continued coverage under these
programs pursuant to COBRA at your own expense. Specific information regarding
COBRA continuation will be sent to you separately.     (iv)   You ceased
participating in the Company’s 401(k), profit-sharing, pension, ESOP, stock
purchase plan, restricted stock award plan, deferred compensation plan and all
similar plans in which you participated or for which you were eligible as of
[Termination Date]. You retain your right to vested benefits you have earned and
are entitled to, if any, through [Termination Date]. Specific information
concerning those plans in which you participated will be forwarded to you
separately.     (v)   You will be reimbursed for all approved and authorized
out-of-pocket expenses incurred through the date of termination of your

22



--------------------------------------------------------------------------------



 



      employment provided that you submit appropriate documentation by no later
than X date.

          (b) Provided that you execute this Agreement by [Termination Date +
21 days] and do not revoke it as provided in paragraph 19, and in consideration
for your waiver and release in paragraph 4(a) below,

  (i)   The Company will provide you with a lump sum payment of $___.00 (the
“Separation Payment”), less statutory deductions for all applicable federal and
state taxes and withholding. The Separation Payment includes, but is not limited
to, any severance payment to which you might otherwise have been entitled
pursuant to Company policy, and any discretionary bonuses awarded to you through
the effective date of the termination of your employment. The Separation Payment
shall be made at the times specified in Section 2(c) below.     (ii)   You will
be covered under the Company’s group medical and dental insurance through
[Date]. Thereafter, you may be covered under COBRA. This continued coverage
after [Date] shall be available at your own expense. This continued coverage
shall be subject to and in accordance with the terms of the documents governing
the program.     (iii)   The [insert number] of restricted stock units granted
to you on [insert commencement date of employment] which remained unvested as of
the date of termination of your employment are vested as of the effective date
of this Agreement and shall be distributed to you in accordance with the
Restricted Stock Units Agreement executed by you on [insert date].     (iv)  
The following grants of restricted stock and restricted stock units (“RSUs”) of
Jefferies Group, Inc. will not be forfeited upon the termination of your
employment, but will continue to vest in accordance with the terms and
conditions set forth in the Restricted Stock Agreement and the Restricted Stock
Unit Agreements governing those grants subject to the following. The restricted
stock and the RSUs will continue to vest provided (a) there is no breach of the
terms and conditions of the Restricted Stock Agreement or the Restricted Stock
Unit Agreements and (b) the conditions set forth therein for the continued
vesting of the restricted stock and the RSUs are complied with through the
respective vesting dates of the restricted stock and the RSUs. For the avoidance
of doubt, if there is a Forfeiture Event as defined in the Restricted Stock
Agreement or the Terms and Conditions of Restricted Stock Units (including but
not limited to your going to

23



--------------------------------------------------------------------------------



 



      work for a competitor of the Company) prior to the time the restricted
stock and the RSUs described herein have fully vested, all restricted stock and
RSUs which have not yet vested as of the date of such Forfeiture Event will be
forfeited. You acknowledge and agree that you are responsible for the payment of
all taxes and withholding on the RSUs/shares which have vested and/or are
distributed to you. Provided that the conditions set forth herein are complied
with, the restricted stock and RSUs which are eligible to continue to vest are
as follows:         [Insert details of additional RSU/restricted stock grants
that allow for continued vesting upon a termination of employment not for Cause]

          (c) Each element of the Separation Payment, including any portion
representing severance to which you would have been entitled under any Company
policy, any bonus payment, and any other portion of the Separation Payment,
shall be deemed a separate payment for purposes of Section 409A of the Internal
Revenue Code (“409A”). These portions comprising the Separation Payment, to the
maximum extent permissible under 409A without resulting in tax penalties to you,
will be paid ten days after this Agreement becomes effective in accordance with
paragraph 19. [For this purpose, however, because the following three conditions
are met, those portions of the Separation Payment constituting a “deferral of
compensation” as specified below will be paid on the first business day of the
seventh calendar month after your “separation from service” as defined in
Treasury Regulation § 1.409A-1(h) (this is referred to as the “six-month delay”
below):

  (i)   At the time of your separation from service you were a “specified
employee” as defined under 409A (including Treasury Regulation § 1.409A-1(i))  
  (ii)   At the time of your separation from service, the stock of the Company
was publicly traded on an established securities market or otherwise     (iii)  
A portion of the Separation Payment, in the amount of $___, constitutes a
“deferral of compensation” subject to 409A. For this purpose:

  •   Any portion of the Separation Payment deemed payable solely due to
involuntary separation from service that qualifies as a “short-term deferral”
under Treasury Regulation § 1.409A-1(b)(4) will not be deemed a “deferral of
compensation” and shall be paid without the six-month delay;     •   Any portion
of the Separation Payment deemed payable solely due to involuntary separation
from service up to the limit specified in Treasury Regulation §
1.409A-1(b)(9)(iii) will not be deemed a “deferral of compensation” and shall be
paid without the six-month delay     •   Any portion of the Separation Payment,
whether or not separation from service is involuntary, up to the limit specified
in Treasury Regulation § 1.409A-1(b)(9)(v)(D) (if this limited exclusion is not
applied to payments apart from this Agreement) will not be deemed a “deferral of
compensation” and may be paid without the six-month delay

24



--------------------------------------------------------------------------------



 



  •   Any portion of the Separation Payment that may be excluded from being
deemed a “deferral of compensation” under any other applicable Treasury
Regulation or Internal Revenue Service guidance may be paid without the
six-month delay.

If the six-month delay is applicable to any payment, the payment shall be
accelerated upon the your death during the six-month delay period but not for
any other reason. For purposes of this Agreement, any payment that is not
excluded from being deemed a “deferral of compensation” under 409A shall be
payable only upon a “separation from service” as defined in Treasury Regulation
§ 1.409A-1(h) or, if the six-month delay applies, the specified date at least
six months after such separation from service. Any other payments or benefits
under this Agreement shall be paid at the times specified herein, except that
the rules set forth above shall apply to such payments and benefits (in addition
to their application to Separation Payments) so that such payments and benefits
will not be provided during the six months following separation from service to
the extent necessary to comply with applicable requirements under Treasury
Regulation § 1.409A-1(i)(2) (without affecting the timing of payments and
benefits to be provided after such six-month delay period).]
          (d) You understand and agree that the Company does not make any
representations and is not providing any advice regarding the taxation of the
payments hereunder, including but not limited to taxes, interest and penalties
under 409A and similar liabilities under state tax laws. No indemnification or
gross-up is payable under this Agreement with respect to any such tax, interest,
penalty or similar liability, and no interest is payable on any payment or
benefit which is subject to a six-month delay hereunder. You hereby release the
Company from any and all claims related to the imposition of taxes on the
amounts payable hereunder and hold the Company harmless in the event of any
claims made against you related to taxes due upon the amounts payable hereunder.
          (e) The terms of this Agreement relating to a deferral of compensation
or compensation excluded from being a deferral under 409A, including any
authority of the Company and your rights with respect thereto, shall be limited
to those terms permitted under 409A, and any terms not permitted under 409A
shall be modified and limited to the extent necessary to conform with 409A but
only to the extent that such modification or limitation is permitted under 409A
and the regulations and guidance issued thereunder.
     3. You understand and agree that you are receiving compensation, payments
and/or benefits under this Agreement which are in excess of those to which you
are now or in the future may be entitled from the Company or Releasees (as
defined in paragraph 4(c) below). You further understand and agree that the
foregoing consideration provided to you under the terms of this Agreement is in
addition to anything of value to which you are otherwise entitled. You
represent, warrant and acknowledge that the Company or Releasees (as defined in
paragraph 4(c) below) owe you no wages, commissions, bonuses, sick pay, personal
leave pay, severance pay, vacation pay, or other compensation or payments or
form of remuneration of any kind or nature, other than that specifically
provided for in this Agreement.

25



--------------------------------------------------------------------------------



 



     4. In exchange for the compensation, payments, benefits and other
consideration provided to you pursuant to this Agreement, you agree as follows:
          (a) To the fullest extent permitted by law, you waive, release and
forever discharge the Company and Releasees (as defined in paragraph 4(c) below)
from any and all legally waivable claims, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, wages, attorneys’ fees, costs, damages, or
any right to any monetary recovery or any other personal relief, whether known
or unknown, in law or in equity, by contract, tort, law of trust or pursuant to
federal, state or local statute, regulation, ordinance or common law, which you
now have, ever have had, or may hereafter have, based upon or arising from any
fact or set of facts, whether known or unknown to you, from the beginning of
time until the date of execution of this Agreement, arising out of or relating
in any way to your employment relationship with the Company and Releasees or
other associations with the Company and Releasees or any termination thereof.
Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right based upon or arising under any federal,
state or local fair employment practices or equal opportunity laws, including,
but not limited to, the Age Discrimination in Employment Act (29 U.S.C.
Section 621, et seq.) (“ADEA”), the Older Workers’ Benefits Protection Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, 42 U.S.C. Section 1981, Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the Employee Retirement Income Security Act (“ERISA”) (including,
but not limited to, claims for breach of fiduciary duty under ERISA), the
Americans With Disabilities Act, the Sarbanes-Oxley Act, the New York State
Human Rights Law, the New York State Constitution, the New York Labor Law, the
New York Civil Rights Law, the New York City Human Rights Law, the New York
Executive Law, [add any other relevant state laws], including all amendments to
any of the foregoing.
          (b) Notwithstanding the generality of the foregoing, nothing herein
constitutes a release or waiver by you of: (i) any claim or right you may have
under COBRA; (ii) any claim or right you may have for unemployment insurance
benefits or Workers’ Compensation benefits; (iii) any claim or right that may
arise after the execution of this Agreement; (iv) any claim or right you may
have under this Agreement; or (v) any vested benefits under the written terms of
a qualified employee pension benefit plan.
          (c) For purposes of this Agreement, the term “the Company and
Releasees” includes the Company and the Company’s parents, subsidiaries, related
companies, partnerships and joint ventures, predecessors, and successors, and,
with respect to each such entity, all of its past and present employees,
officers, directors, shareholders, owners, representatives, agents, attorneys,
assigns, insurers, employee benefits plans and such plans’ administrators,
fiduciaries, trustees, record keepers and service providers, and each of its and
their respective successors and assigns, each and all of them in their personal
and representative capacities, and any other persons or entities acting on
behalf of any of these persons or entities.
     5. Nothing contained in this Agreement shall be deemed to constitute an
admission or evidence of any wrongdoing or liability on the part of you or the
Company or Releasees, nor

26



--------------------------------------------------------------------------------



 



of any violation of any federal, state or municipal statute, regulation or
principle of common law or equity. The Company expressly denies any wrongdoing
of any kind in regard to your employment or your termination.
     6. Subject to paragraph 10 below:
          (a) You agree to maintain in confidence and not publish, release or in
any manner disclose this Agreement and all attachments hereto, the terms of this
Agreement, or any communications relating to the execution of this Agreement;
however, you may discuss the terms of this Agreement with your attorney, your
financial advisors and your immediate family members, provided that you shall be
responsible for any breach of confidentiality by any such individuals.
          (b) Unless you shall first secure the Company’s written consent, you
shall not directly or indirectly publish, disclose, market or use, or authorize,
advise, hire, counsel or otherwise procure any other person or entity, directly
or indirectly, to publish, disclose, market or use, any trade secrets,
proprietary computer software and programs, and other confidential and
proprietary information and materials of or about the Company and Releasees and
their operations and customers, including any confidential and proprietary
information and materials of which you became aware or informed during your
employment with the Company (“Company Proprietary Information”). Such Company
Proprietary Information is and shall continue to be the exclusive proprietary
property of the Company and Releasees.
     7. You represent that you have returned to the Company any and all original
and duplicate copies of all your work product and of files, calendars, books,
records, notes, notebooks, customer lists and proposals to customers, manuals,
computer disks, diskettes and any other magnetic and other media materials you
have in your possession or under your control belonging to the Company or
Releasees or containing confidential or proprietary information concerning the
Company or Releasees or their customers or operations (“Company Information”).
     8. You acknowledge and agree that, by virtue of the various positions that
you have held with the Company and Releasees, your assistance may be required,
whether in connection with formal or informal investigations, court proceedings,
arbitrations and other forms of actions, and whether by the Company and
Releasees or any third party. Therefore, you agree to provide such assistance to
the Company or Releasees in connection with such investigations, proceedings,
arbitrations and actions as may be requested of you from time to time.
     9. You agree to perform all acts and execute and deliver any documents that
may be reasonably necessary to carry out the provisions of this Agreement.
     10. Notwithstanding the foregoing, you understand that nothing in this
Agreement shall prohibit or restrict any party or such party’s attorneys from
their rights to: (i) make any disclosure of relevant and necessary information
or documents in any action, investigation, or proceeding relating to this
Agreement, or as required by law or legal process; or (ii) participate,
cooperate, or testify in any action, investigation, or proceeding with, or
provide information to,

27



--------------------------------------------------------------------------------



 



any governmental agency or legislative body, any self-regulatory organization,
or the Company’s Legal Department; provided that, to the extent permitted by
law, upon receipt of any subpoena, court order or other legal process compelling
the disclosure of any such information or documents, the disclosing party gives
prompt written notice to the other party so as to permit such other party to
protect such party’s interests in confidentiality to the fullest extent
possible. You acknowledge and agree, however, that should you or any person,
organization, or entity file, charge, claim, sue, or cause or permit to be filed
any action, investigation, or proceeding arising out of or related to your
employment or termination of employment with the Company, pursuant to paragraph
4(a), you waive any right to any personal or monetary relief in any such action,
investigation, or legal proceeding.
     11. This Agreement may not be changed orally, and no modification,
amendment or waiver of any of the provisions contained in this Agreement, nor
any future representation, promise or condition in connection with the subject
matter of this Agreement shall be binding upon any party hereto unless made in
writing and signed by such party.
     12. In the event you breach any of the provisions of paragraphs 6 through 9
of this Agreement, you agree that the Company will be entitled to all
appropriate remedies and damages, including but not limited to seeking the
return of all compensation, payments and benefits provided for in this
Agreement. You recognize that money damages will not be adequate to compensate
the Company or to protect and preserve the status quo. Therefore, you expressly
consent to the issuance of a temporary restraining order and/or a preliminary
injunction, by any court or arbitral forum of competent jurisdiction to prohibit
the breach of those provisions of this Agreement.
     13. Except as provided in paragraph 12 of this Agreement, any controversy
or claim arising out of or relating to your employment or this Agreement will be
settled by arbitration before FINRA in accordance with its rules. The award
rendered in arbitration shall be final and binding, and judgment upon the award
entered by the arbitrator(s) may be entered in any court of competent
jurisdiction. In addition, you agree to stipulate, upon request by the Company,
to expedited hearing procedures for such arbitration. You acknowledge that a
court or an arbitration panel can issue an injunction to maintain the status quo
pending the outcome of any arbitration proceeding that may be initiated, and
further, that the propriety of temporary and preliminary injunctive relief will
be decided by a court and not by an arbitration panel should the Company in its
sole discretion elect to seek such relief in court. This arbitration agreement
applies (but is not limited) to statutory discrimination, harassment,
retaliation and whistleblower claims under Title VII of the Civil Rights Act of
1964, the ADEA, the Americans with Disabilities Act, or any other federal, state
or local discrimination, wage payment, whistleblower or fair employment
practices law, statute or regulation, or common law rules. You understand and
agree that by entering into this agreement, you are waiving any right to file a
lawsuit or to have a jury trial over any claim covered by this agreement, any
right to bring or litigate any such claim as a class or collective action, and
any right to act as a class representative or to participate as a member of a
class of claimants with respect to any such claim.

28



--------------------------------------------------------------------------------



 



     14. This Agreement shall be subject to and governed by and interpreted in
accordance with the laws of the State of New York without regard to conflicts of
laws principles. This Agreement contains the entire agreement between us and
supersedes and terminates any and all previous agreements between us, whether
written or oral. All prior and contemporaneous discussions and negotiations have
been and are merged and integrated into, and are superseded by, this Agreement.
     15. In the event that, any one or more provisions (or portion thereof) of
this Agreement is held to be invalid, illegal or unenforceable for any reason,
you and the Company agree that the relevant provision (or portion thereof) shall
be construed or modified so as to provide the Company with the maximum
protection that is lawful and enforceable, consistent with the intent of the
Company and you in entering into this Agreement. If the relevant provision (or
portion thereof) cannot be construed or modified to render it lawful and
enforceable, the unlawful or unenforceable provision shall be construed as
narrowly as possible and shall be severed from the remainder of the relevant
provision(s) and the remainder of this Agreement shall be given full force and
effect. Notwithstanding the foregoing, if the waiver and release of claims set
forth in paragraph 4 is held to be invalid, illegal or unenforceable, the
Company shall be relieved of its obligations under paragraph 2(b).
     16. This Agreement shall inure to the benefit of and shall be binding upon
(a) the Company, its successors and assigns, and any company with which the
Company may merge or consolidate or to which the Company may sell all or
substantially all of its assets and (b) you and your executors, administrators,
heirs and legal representatives. You may not sell or otherwise assign your
rights, obligations, or benefits under this Agreement and any attempt to do so
shall be void.
     17. All notices in connection with or provided for under this Agreement
shall be validly given or made only if made in writing and delivered personally
or mailed by registered or certified mail, return receipt requested, postage
prepaid, to the party entitled or required to receive the same, as follows:
If to you, addressed to:
[Name/Address]
If to the Company, addressed to:
Judith Kester
Jefferies & Company, Inc.
11100 Santa Monica Blvd, 11th Floor
Los Angeles, CA 90025
or at such other address as either party may designate to the other by notice
similarly given. Notice shall be deemed to have been given upon receipt in the
case of personal delivery and upon the date of mailing in the case of mail.
     18. You acknowledge and agree that:

29



--------------------------------------------------------------------------------



 



          (a) The Company advises you to consult with an attorney before signing
this Agreement.
          (b) You have obtained independent legal advice from an attorney of
your own choice with respect to this Agreement, or you have knowingly and
voluntarily chosen not to do so.
          (c) You have entered into this Agreement knowingly and voluntarily.
          (d) You have read and understand this entire Agreement.
          (e) Changes to the Company’s offer contained in this Agreement whether
material or immaterial will not restart the twenty-one (21) day consideration
period provided for in paragraph 2(b) below.
          (f) In exchange for your waivers, releases and commitments set forth
herein, including your waiver and release of all claims arising under the ADEA,
the payments, benefits and other considerations that you are receiving pursuant
to this Agreement exceed any payment, benefit or other thing of value to which
you would otherwise be entitled, and are just and sufficient consideration for
the waivers, releases and commitments set forth herein
     19. You further acknowledge and agree:
          (a) You have been afforded at least twenty-one (21) days in which to
consider this Agreement. You acknowledge that, if you elect to sign this
Agreement, the executed Agreement must be returned to the Company by U.S. mail
postmarked on or before the twenty-first day after you receive this Agreement to
Judith Kester, at the address indicated above. If the twenty-first day
referenced above falls on a Saturday, Sunday, or holiday, the 21-day time limit
shall be extended to the next business day.
          (b) Once you have signed the Agreement, you will then be permitted to
revoke this Agreement at any time during the period of seven (7) days following
its execution by delivering to Judith Kester at the address indicated above a
written notice of revocation. If you wish to revoke this Agreement, the notice
of revocation must be received by the Company no later than the eighth day
following your execution of this Agreement. If the seventh day referenced above
falls on a Saturday, Sunday, or holiday, the 7-day time limit shall be extended
to the next business day. This Agreement will not be effective or enforceable
and no benefits shall be provided hereunder unless and until the seven-day
revocation period has expired without your having exercised your right of
revocation.
          (c) In the event that you fail to execute and return this Agreement on
a timely basis, or you execute and then elect to revoke this Agreement, this
Agreement will be of no force or effect, and neither you nor the Company will
have any rights or obligations hereunder.
If this Agreement conforms to your understanding and is acceptable to you,
please indicate your agreement by signing and dating the enclosed copy of this
Agreement in the space provided

30



--------------------------------------------------------------------------------



 



below and returning the executed Agreement to the Company as provided in
paragraph 19 above. You must sign this Agreement before a notary. If you cannot
locate a notary, please contact me and I will arrange either to have a notary
present in my office when you wish to sign, or will give you an address at
another Company location where notaries are available.

            Sincerely,


JEFFERIES & COMPANY, INC.
      By:           Company Representative        Title     

     ACCEPTED AND AGREED:

             
 
               [Name]      
 
     Date    

             
State of
      :    
 
           
 
      :    
County of
      :    
 
           

     On this ___day of ______, before me personally came [Name] to me known and
known to me to be the person described in and who executed the foregoing
Agreement, and [he/she] duly acknowledged to me that [he/she] executed the same.

           
 
Notary Public
     

My commission expires:
                                        

31